DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13 and 24-27, drawn to a loudspeaker comprising a yoke, a magnet, a plate, a voice coil disposed inside a magnetic gap, a vibration plate fixed to the voice coil, a holding member, and a magnetic fluid disposed between the facing portion of the plate and the voice coil, wherein a coating containing a fluorine resin is formed on a surface of a portion in contact with the magnetic fluid in at least one of the plate and the voice coil, classified in H04R9/06.
II.	Claims 14-15, drawn to a loudspeaker comprising a yoke, a magnet, a plate, a voice coil disposed inside a magnetic gap, a vibration plate fixed to the voice coil, a holding member, and a magnetic fluid disposed between the facing portion of the plate and the voice coil, wherein the magnetic fluid has a viscosity of more than 9 mPa-s and 500 mPa-s or less at a predetermined reference temperature, the viscosity of the magnetic fluid has a local minimum value of 9 mPa-s or more in a temperature range beyond the predetermined reference temperature, and wherein the viscosity of the magnetic fluid at the predetermined reference temperature is larger than the viscosity of the magnetic fluid in the temperature range, classified in class H04R9/027.
III.	Claims 16-23, drawn to a loudspeaker comprising a magnet, a first member, a second member, a voice coil, a magnetic fluid disposed at least between the voice coil and the , classified in class H04R2209/024.

The inventions are independent or distinct, each from the other because:
Inventions in Group I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination in Group I has separate utility such as a loudspeaker comprising a coating containing a fluorine resin that is formed on a surface of a portion in contact with the magnetic fluid in at least one of the plate and the voice coil.  The subcombination in Group II has separate utility such as the magnetic fluid that has a viscosity of more than 9 mPa-s and 500 mPa-s or less at a predetermined reference temperature, wherein the viscosity of the magnetic fluid has a local minimum value of 9 mPa-s or more in a temperature range beyond the predetermined reference temperature, and wherein the viscosity of the magnetic fluid at the predetermined reference temperature is larger than the viscosity of the magnetic fluid in the temperature range.  The subcombination in Group III has separate utility such as a first adhesive portion which adhesion bonds the first member and the magnet, wherein the first adhesive portion includes a first portion formed of a first adhesive cured inside a gap between bonding surfaces of the first member and the magnet, and a second portion formed of .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the invention have acquired a separate status in the art in view of their different classification; 
(b) the invention have acquired a separate status in the art due to their recognized divergent subject matter; and
(c) the search required for one Group is not required for the other Groups.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Attorney Stephen Adrian on June 7, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502.  The examiner can normally be reached on 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        

HL
June 14, 2021